

 
THIS RESTRICTED STOCK UNIT AWARD SHALL NOT BECOME EFFECTIVE UNLESS AND UNTIL IT
IS "ACCEPTED" BY YOU IN THE MANNER DESCRIBED BELOW.


RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT
 
This Restricted Stock Unit Award Notice and Agreement (this “Agreement”), by and
between DOV Pharmaceutical, Inc., a Delaware corporation with an address as set
forth on the signature page hereto (the "Company"), and ___________, a resident
of ____________ with an address as set forth on the signature page hereto
(hereinafter “you” or the “Employee”), is made as of the __ day of _______,
2008, and sets forth the terms and conditions of the award (the “Award”) of
restricted stock units (“RSUs”) granted to you under the Company’s 2007 Stock
Award and Incentive Plan (the “Plan”).


1. The Plan. This Award is made pursuant to the Plan, the terms and conditions
of which are incorporated by reference into this Agreement. Capitalized terms
used in this Agreement not otherwise defined herein shall be deemed to have the
meanings as used or defined in the Plan. References in this Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.


2. Award. Effective as of the ___day of _________, 2008 (the “Grant Date”), you
have been granted ________ RSUs under the Plan. An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Agreement, one (1) share of the Company's Common
Stock, par value $0.0001 per share (each a “Share” and, collectively, the
“Shares”), for each RSU being settled, subject to payment of applicable
withholding taxes, as explained in the Plan. Until such delivery, you have only
the rights of a general unsecured creditor, and no rights as a shareholder of
the Company.


THIS AWARD IS CONDITIONED UPON YOUR EXECUTING THIS AGREEMENT AND RETURNING IT TO
THE COMPANY BY THE DATE SPECIFIED BELOW, AND IS SUBJECT TO ALL TERMS, CONDITIONS
AND PROVISIONS OF THE PLAN AND THIS AGREEMENT. BY EXECUTING THIS AGREEMENT, YOU
WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS AND CONDITIONS OF THE
PLAN AS WELL AS THIS AGREEMENT.


3. Vesting and Delivery; Deferral.


(a) The RSUs will convert into Shares on the date or dates of “vesting” as set
forth below in accordance with the requirements of the Plan. RSUs granted
hereunder will be settled by delivery of Shares to you. Such settlement shall
occur on or after the Vesting Date of each RSU as specified below (each such
date, a “Delivery Date”), except settlement shall be deferred in certain cases
if elected by you pursuant to this Agreement.



 
 
 
Vesting Date
Number of Shares Vested
Percentage of
Total Grant Vested
 
 
Settlement Date
         



 
Page 1 of 8

--------------------------------------------------------------------------------

 


While continued active employment is not required in order to receive delivery
of the Shares underlying your outstanding RSUs that are vested, all other terms
and conditions of this Agreement shall continue to apply to such RSUs, and
failure to meet such terms and conditions may result in the termination of this
Award, as a result of which no further Shares underlying such vested RSUs will
be delivered.


(b)  (i) Except as otherwise expressly provided in this Agreement, as soon as
reasonably promptly (but in no case more than thirty (30) business days) after
the date specified as the Settlement Date (or any other date delivery of
certificates representing the Shares is called for hereunder), the Company shall
deliver to you one or more certificates representing the Shares underlying the
number or percentage of your then outstanding RSUs with respect to which the
Settlement Date (or other date) has occurred (which number of Shares may be
rounded to avoid fractional Shares).


(ii) In the discretion of the Committee, in lieu of all or any portion of the
Shares otherwise deliverable in respect of all or any portion of your RSUs, the
Company may deliver cash, other securities, other Awards or other property, and
all references in this Agreement to deliveries of Shares shall be deemed to
include such deliveries of cash, other securities, other Awards or other
property.


(c) Notwithstanding any other term of this Agreement, in the event you die prior
to a Delivery Date, the Shares underlying your then outstanding and vested RSUs
shall be delivered to the representative of your estate as soon as practicable
after the date of death and after such documentation as may be reasonably
requested by the Committee is provided to the Committee. The Committee may adopt
procedures pursuant to which you may be permitted to specifically bequeath some
or all of your outstanding RSUs under your will to an organization described in
Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable
organization as may be approved by the Committee).


(d) Settlement of any RSU will be deferred in certain cases if and to the extent
so elected by Employee in accordance with the signature page of this Agreement.
At any time that RSUs are treated as deferred compensation subject to Code
Section 409A, (i) settlement may not be accelerated in the discretion of the
Company (except to the extent permitted under Treas. Reg. § 1.409A-3). Other
provisions of this Agreement notwithstanding, under U.S. federal income tax laws
and Treasury Regulations (and other applicable guidance) as presently in effect
or hereafter implemented, (i) if the timing of any distribution in settlement of
RSUs would result in Employee’s constructive receipt of income relating to the
RSUs prior to such distribution, the date of distribution will be the earliest
date after the specified date of distribution that distribution can be effected
without resulting in such constructive receipt; and (ii) any rights of Employee
or retained authority of the Company with respect to RSUs hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the RSUs prior
to the distribution and so that Employee shall not be subject to any penalty
under Section 409A. Any elective deferral will be subject to such additional
terms and conditions as the Committee may impose. Please note that, even if you
elect to defer settlement, the Company is required to withhold from you Medicare
taxes at the applicable minimum statutory rate at such time as the RSUs are no
longer subject to a risk of forfeiture upon voluntary termination. Such
withholding will be based upon the aggregate Fair Market Value of the Shares
underlying the deferred RSUs at the applicable date and will be deducted from
your salary in most cases in the payroll period that immediately follows the
applicable tax date.


 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
4. Termination of RSUs and Non-Delivery of Shares.


(a) Unless the Committee in its sole discretion determines otherwise, and except
as otherwise expressly provided herein, if your employment terminates for any
reason or you otherwise are no longer actively employed with the Company, your
rights in respect of any RSUs that are then outstanding but not yet vested shall
terminate immediately, such RSUs shall cease to be outstanding and no further
Shares shall be delivered in respect thereof.


(b) Unless the Committee in its sole discretion determines otherwise, and except
as provided in Paragraphs 6 and 7, your rights in respect of all of your
outstanding RSUs (whether or not vested) immediately shall terminate, such RSUs
shall cease to be outstanding and no further Shares shall be delivered in the
event that:


(i) a Forfeiture Event shall have occurred and be continuing;


(ii) you fail to certify, in accordance with such procedures as may be
established by the Committee from time to time, that you have complied, or the
Committee determines that you in fact have failed to comply in any material
respect, with all the terms and conditions of the Plan and this Agreement. On
each Delivery Date by accepting the delivery of Shares you shall be deemed to
have represented and certified at such time that you have complied with all the
terms and conditions of the Plan and this Agreement;


(iii) the Committee in its sole discretion determines that you failed to meet,
in any material respect, any obligation you may have under any agreement between
you and the Company, or any agreement entered into in connection with your
employment with the Company, including, without limitation, the Company’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement to which other similarly situated employees of the
Company are a party; or


(vi) as a result of any action brought by you, it is determined that any of the
terms or conditions for delivery of Shares in respect of this Agreement are
invalid.


5. Repayment. The provisions of Section 10(a) of the Plan (which requires Award
recipients to repay to the Company amounts delivered to them if the Committee
determines that all terms and conditions of this Agreement in respect of such
delivery were not satisfied) shall apply to this Award.


6. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event a Change in Control shall occur and within twelve (12)
months thereafter the Company terminates your employment without cause or you
terminate your employment for “good reason” as such term is generally
understood, all Shares underlying your then outstanding RSUs, whether or not
vested, shall be deemed fully vested and delivered.


7. Dividend Equivalents. Each RSU shall include a Dividend Equivalent right.
Accordingly, with respect to each of your outstanding RSUs, at or after the time
of distribution of any regular cash dividend paid by DOV in respect of a Share
the record date for which occurs on or after a Delivery Date, you shall be
entitled to receive an amount (less applicable withholding) equal to such
regular dividend payment as would have been made in respect of the Share
underlying such outstanding RSU. Payment in respect of a Dividend Equivalent
right shall be made only with respect to RSUs that are outstanding on the
applicable record date.


 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
8. Certain Additional Terms, Conditions and Agreements.


(a) The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 11(d) of the Plan. To the extent
permitted by applicable law, the Company, in its sole discretion, may require
you to provide amounts equal to all or a portion of any federal, state, local,
foreign or other tax obligations imposed on you or the Company in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Company’s executing a sale
of Shares delivered to you pursuant to this Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Company’s fiscal year), the Company may, in its sole discretion, require you
to provide for a reserve in an amount the Company determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts by requiring you to
choose between remitting such amount (i) in cash (or through payroll deduction
or otherwise) or (ii) in the form of proceeds from the Company’s executing a
sale of Shares delivered to you pursuant to this Award (or any other outstanding
Awards under the Plan). In no event, however, shall any choice you may have
under the preceding two sentences determine, or give you any discretion to
affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.


(b) Your rights in respect of your RSUs are conditioned on the receipt to the
full satisfaction of the Committee of any required consents that the Committee
may reasonably determine to be necessary or advisable.


(c) You understand and agree that by accepting this Award you have agreed to
become subject to the Company’s policies in effect from time to time and at any
time concerning trading in Stock and hedging or pledging Stock and equity-based
compensation or other awards, and confidential or proprietary information, and
to effect sales of Shares delivered to you in respect of your RSUs in accordance
with such rules and procedures as may be adopted from time to time with respect
to sales of such Shares (which may include, without limitation, restrictions
relating to the timing of sale requests, the manner in which sales are executed,
pricing method, consolidation or aggregation of orders and volume limits
determined by the Company). In addition, you understand and agree that you shall
be responsible for all brokerage costs and other fees or expenses associated
with your Award including, without limitation, such brokerage costs and other
fees or expenses in connection with the sale of Shares delivered to you
hereunder.


(d) Your participation in the Plan is voluntary. The value of the RSUs is an
extraordinary item of compensation. As such, the RSUs are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.


(e) The RSUs and the granting thereof shall not constitute or be evidence of any
agreement or understanding, express or implied, that you have a right to
continue as an officer or employee of the Company for any period of time, or at
any particular rate of compensation. You acknowledges and agree that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Committee, in its sole discretion, at any time, provided,
however that any outstanding RSUs shall not be materially and adversely
affected. The grant of RSUs under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of restricted stock
RSUs or stock options or benefits in lieu of RSUs or stock options in the
future. Future grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the timing of any grant, the number of RSUs and
vesting provisions.
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
(f) All certificates representing non-vested Shares shall have endorsed thereon,
in addition to any other legends required by applicable securities laws, a
legend substantially as follows:
 
"THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON SALE AND TRANSFER (INCLUDING FORFEITURE) AS SET FORTH
IN THE DOV PHARMACEUTICAL, INC. 2007 STOCK AWARD AND INCENTIVE PLAN AND IN THE
ASSOCIATED RESTRICTED STOCK UNIT AWARD AGREEMENT, EACH AS AMENDED OR AMENDED AND
RESTATED FROM TIME TO TIME. COPIES OF THE PLAN AND AGREEMENT MAY BE OBTAINED
FROM DOV PHARMACEUTICAL, INC."
 
10. Right of Offset. The obligation to deliver Shares under this Agreement is
subject to Section 11(f) of the Plan, which provides for the Company’s right to
offset against such obligation any outstanding amounts you owe to the Company
and any amounts the Committee deems appropriate pursuant to any tax equalization
policy or agreement.
 
11. Modifications and Amendments; Waivers and Consents.
 
(a) Except as set forth in Section 11(b) below, the terms and provisions of this
Agreement may not be modified, amended, renewed, or terminated, nor may any
term, condition or breach of any term or condition be waived, except by a
writing signed by the Company and you. Any waiver of any term, condition or
breach hereof shall not be a waiver of any other term or condition or of the
same term or condition for the future, or of any subsequent breach
 
(b) Notwithstanding any other provision of this Agreement, the Committee
reserves the right at any time to amend the terms and conditions set forth in
this Agreement, and the Board may amend the Plan in any respect; provided that,
no such amendment shall materially and adversely affect your rights and
obligations under this Agreement without your consent; and provided further that
the Committee expressly reserves its rights to amend the Agreement and the Plan
as described in the Plan. Any amendment of this Agreement shall be in writing
signed by an authorized member of the Committee or a person or persons
designated by the Committee.
 
12. Non-transferability.


(a) Except as otherwise may be provided in this Paragraph 12 or as otherwise may
be provided by the Committee, the limitations on transferability set forth in
Section 11(b) of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this paragraph 12 or Section 11(b)
of the Plan shall be null and void. The Committee may adopt procedures pursuant
to which some or
all recipients of RSUs may transfer some or all of their RSUs through a gift for
no consideration to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.


(b) In addition to the transfer restrictions referred to above, you recognize
that federal and state securities laws govern and may restrict your right to
sell or otherwise dispose of the RSUs after vesting. You also understand that
local non-United States laws may also govern your disposition of Shares if you
are located outside of the United States.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
13. Delay in Payment. To the extent required in order to avoid the imposition of
any interest and/or additional tax under Section 409A(a)(1)(B) of the Code, any
payments or deliveries due as a result of your termination of employment with
the Company may be delayed for six months if you are deemed to be a “specified
employee” as defined in Section 409A(a)(2)(i)(B) of the Code.
 
14. Notices. Any notice or other communication to be made, served or given to
the Company under or pursuant to the terms hereof shall be in writing and shall
be addressed to the Company at the address set forth on the signature page
hereto or as otherwise requested by the Company, and any notice to be given to
you shall be in writing and addressed to your address maintained from time to
time in the employment records of the Company or any affiliate, or at such other
address as either party may hereafter designate in writing to the other. Such
notice shall be sent by personal delivery or by registered or certified mail,
return receipt requested, postage prepaid, or by a nationally known overnight
courier (or internationally known courier if sent from outside of the United
States), providing written proof of delivery. Any notice sent in the manner set
forth above shall be deemed to have been given and received upon receipt if
personally delivered, two (2) days after it has been delivered to a nationally
(internationally) known overnight courier, and three (3) days after it has been
deposited in the United States mail (or other non-United States
government-sponsored mail system) if sent by mail. If a notice is delivered
otherwise than as set forth above, it shall be deemed to have been given when
received. The substance of any notice shall be deemed to have been fully
acknowledged in the event of refusal of acceptance by the party to whom the
notice is addressed.
 
 
15. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of both parties hereto and their respective permitted successors,
assigns, heirs, beneficiaries and representatives.
 
 
16. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the terms of Section 11(l) of the Plan providing for
use of the internal laws of the State of New Jersey in the United States;
provided, however, that, insofar as the Company is incorporated under the laws
of the State of Delaware in the United States, the General Corporate Law of the
State of Delaware (or any successor statute) shall govern those matters that
apply to the internal governance of the Company. Furthermore, you hereby
irrevocably submit to the co-exclusive jurisdiction of (i) the Superior Court of
New Jersey, and (ii) the United States District Court for the District of New
Jersey, to resolve any and all issues that may arise out of or relate to this
Agreement. THE SECURITIES ISSUED HEREUNDER SHALL BE GOVERNED BY AND IN
ACCORDANCE WITH THE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE LAWS. Each of the parties hereto further agrees that service of any
process, summons, notice or documents by United States registered mail, return
receipt requested, or internationally-known courier, in accordance with the
provisions of Section 14 above, shall be effective service of process for any
action, suit or proceeding.
 
 
17. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, but shall be interpreted as if it were written so
as to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect.
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
18. Entire Agreement. This Agreement, together with the Notice of Grant and the
Plan, collectively constitute the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersede all prior
oral or written agreements and understandings relating to the subject matter
hereof. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan shall govern. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement or incorporated herein by reference shall affect or be
used to interpret, change or restrict the express terms and provisions of this
Agreement.
 
19. Deadline; Acceptance. This Agreement must be executed and delivered to the
Company no later than the ___ day of ____, 2008, after which date it shall
become null and void. By accepting this Agreement, you are accepting the Award
as set forth in this Agreement and agreeing to the terms and conditions hereof,
including all provisions of the Plan. You further acknowledge both that you have
received a copy of the Plan as well as the fact that a copy of the Plan as filed
with the U.S. Securities and Exchange Commission is available for your review at
any time.
 






[Signature page follows]


 
Page 7 of 8

--------------------------------------------------------------------------------

 
 

       
Sincerely,
 
DOV PHARMACEUTICAL, INC.
 
   
 
 
 
 

 
  By:      

--------------------------------------------------------------------------------

   

 
 
Agreed and Accepted:


               

--------------------------------------------------------------------------------

   
Name:
 
Address:
     

 
 


Please initial only one:


____ I hereby elect to have my RSUs settled at the Delivery Dates without
further deferral (this election will apply if no box is checked).


____ I hereby elect to defer the settlement of my RSUs until the first business
day of the year   (date must be after the Stated Vesting Date) (subject to
accelerated settlement of the deferred RSUs in certain cases upon a Change in
Control and earlier settlement of previously vested RSUs in the event of
employee’s termination of employment for any reason, including retirement).


____ I hereby elect to defer the settlement of my RSUs until the termination of
my employment for any reason, including retirement (subject to accelerated
settlement in certain cases upon a Change in Control).
 

Page 8 of 8

--------------------------------------------------------------------------------

 
 